     Case 2:17-cv-01311-TLN-CKD Document 31 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YONNIE JACKSON,                                    No. 2:17-cv-1311 TLN CKD P
12                       Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    JOSE MARTINEZ, et al.,
15                       Respondents.
16

17           Petitioner is a California prisoner proceeding with a petition for a writ of habeas corpus

18   under 28 U.S.C. § 2254. The petition challenges a San Joaquin County conviction for attempted

19   murder and other offenses and is submitted to the court for decision.

20           On December 9, 2020, petitioner filed a motion seeking immediate release due to what

21   petitioner describes as harmful conditions of confinement arising from Covid-19. Assuming, for

22   the sake of argument, that petitioner has a claim upon which he might be able to proceed under

23   the Eighth Amendment in a 28 U.S.C. § 2254 petition, such a claim has to be raised in a separate

24   habeas petition as the basis for relief is not related in any meaningful way to the claims presented

25   in the petition before the court. See Rule 2(e), Rules Governing Section 2254 Cases. Petitioner is

26   informed that if he elects to file a separate habeas action, relief cannot be granted unless petitioner

27   has exhausted state court remedies with respect to his claims. 28 U.S.C. § 2254(b)(1).

28   /////
                                                        1
     Case 2:17-cv-01311-TLN-CKD Document 31 Filed 01/06/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s motion for immediate

 2   release (ECF No. 28) be denied.

 3           These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 8   objections shall be served and filed within fourteen days after service of the objections. The

 9   parties are advised that failure to file objections within the specified time may waive the right to

10   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: January 6, 2021
                                                       _____________________________________
12
                                                       CAROLYN K. DELANEY
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16   1
     jack1311.ir
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
